Citation Nr: 0022209	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  95-36 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1974.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 1998, it was remanded to the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, for additional 
development.  The case is now before the Board for final 
appellate consideration.

The Board notes that in correspondence submitted on the 
veteran's behalf in March 2000, it was argued that the June 
1998 VA examination was inadequate, and that the case should 
be remanded for an additional examination.  Review of the 
June 1998 examination report reveals that all subjective and 
objective findings necessary for evaluation of the veteran's 
left knee were observed and recorded, including those 
regarding pain on use and functional ability, and thus the 
examination appears complete and adequate.  Accordingly, a 
new examination is not necessary for evaluation of the 
veteran's claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is in receipt of the highest schedular 
evaluation assignable for left knee dislocated semilunar 
cartilage.

3.  The veteran's service-connected left knee patellectomy 
with medial meniscus tear is manifested by limitation of 
motion and complaints of pain on use.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
left knee patellectomy with medial meniscus tear have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003 and 5258 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his left knee disability does not adequately reflect the 
severity of that disability.  He contends that his service-
connected left knee disability results in pain, is 
exacerbated by use, and interferes with his employment.  
Therefore, a favorable determination has been requested.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  In this regard, the veteran has been provided VA 
examinations, and treatment records have been associated with 
the claims file.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7 (1999).

The most recent VA rating decision evaluated the veteran's 
left knee disability under Diagnostic Code 5258.  Under this 
Diagnostic Code, a 20 percent evaluation is warranted for 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint.  A higher 
evaluation is not provided by this Diagnostic Code.

A 30 percent evaluation is warranted for malunion of the 
tibia and fibula with marked ankle or knee disability, 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (1999); or ankylosis 
of the knee in favorable angle in full extension, or in 
slight flexion between zero and 10 degrees, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (1999).  

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(1999).  In this regard, an evaluation of 10 percent is 
warranted when there is limitation of flexion of the leg to 
45 degrees or limitation of extension of the leg to 10 
degrees.  An evaluation of 20 percent is warranted when there 
is limitation of flexion of the leg to 30 degrees or 
limitation of extension of the leg to 15 degrees.  An 
evaluation of 30 percent is warranted when there is 
limitation of flexion of the leg to 15 degrees, or limitation 
of extension of the leg to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 (1999).  

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under DC 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under DC 5260 or DC 5261.  Hence, if a 
claimant has a disability rating under DC 5257 for 
instability of the knee and there is also X-ray evidence of 
arthritis and limitation of motion, a separate rating is 
available under DC 5003 or DC 5010.  Likewise, if a claimant 
has a disability rating under DC 5003 for arthritis of the 
knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98.


Turning to Diagnostic Code 5257, moderate subluxation or 
lateral instability warrants a 20 percent evaluation.  A 30 
percent evaluation is assigned for severe recurrent knee 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1999).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for left patellectomy by a 
November 1984 rating decision.  The assigned evaluation was 
10 percent, effective July 1984, under Diagnostic Codes 5299-
5257.

The May 1995 rating decision on appeal denied an evaluation 
in excess of 10 percent.  During the pendency of the appeal, 
a January 1997 rating decision addressed the disability as 
left knee patellectomy with medial meniscus tear, and 
assigned a 20 percent evaluation under Diagnostic Codes 5010-
5258.  The effective date was December 1994, the date of 
receipt of the veteran's claim for an increased evaluation.  


Turning to the evidence of record, the report of an April 
1995 VA examination indicates that the veteran complained of 
left knee pain getting worse, beginning about ten years 
earlier.  He said that his knee became stiff when immobile 
for a long period of time.  The veteran said that he 
developed a limp when walking for a long period of time.  

On physical examination, the veteran's gait, carriage and 
posture appeared normal.  Range of motion was extension to 
zero degrees and flexion to 140 degrees.  There was no 
crepitus and the ligaments appeared intact.  Radiographic 
examination results were interpreted by the examiner as 
indicating a small osteophyte.  The final diagnosis was 
history of contusion and fracture of the patella with 
subsequent patellectomy, suspect now degenerative joint 
disease.  

During an October 1996 personal hearing at the RO, the 
veteran testified that he had been treated for the left knee 
at "Ft. Miley" (sic) for three years.  He said that he had 
taken aspirin for pain in the past but had to stop due to its 
irritating effect on his hernia.  The veteran stated that he 
had left knee limitation of motion and that he was unable to 
run.  He said that he could move his knee forward and 
backward but not from left to right.  The veteran reported 
that he had daily pain that was often severe.  He said that 
in addition to being limited in exercises, he was also 
limited in his job.  He said that he fell down two or three 
times a week when his knee buckled.  This would happen at 
work when he worked too quickly.  The veteran said that he 
had been employed for one and one-half years at a tire 
dealer, where he was a mechanic and on his feet eight hours a 
day.  He said that he tried to avoid bending on his left knee 
at work, and that the cold concrete bothered it.  He said 
that he sometimes wore a brace, when he was working. Although 
he never missed work because of his knee, his performance was 
down.  The veteran said that he had trouble with more than 
four or five stairs.  

The report of a December 1996 VA examination indicates that 
the veteran was wearing a brace which he removed for the 
examination.  He complained of laxity in the knee to the 
point where he falls to the floor.  Range of motion was 
extension to zero degrees and flexion to 120 degrees.  The 
examiner did not detect crepitus although the veteran 
reported feeling creaking at times and his Drawer's sign was 
1+.  No objective clinical findings relative to left knee 
laxity were reported.  An MRI resulted in impressions of 
status post removal of the patella, a medial meniscus tear, 
and a bright signal in the lateral tibial plateau adjacent to 
the tibiofibular joint which likely reflected degenerative 
change.  The diagnosis was history of patellectomy of the 
"right" (sic) knee, some degenerative changes as shown on 
previous radiographic examination, medial meniscus tear.

During an August 1995 VA outpatient consultation, the veteran 
was assessed with chronic left knee pain secondary to 
degenerative joint disease.  VA outpatient treatment records 
dated in 1996 indicate complaints of pain that required a 
knee brace and medication.

In February 1996, the RO received a statements from the 
veteran in which he asserted that he had a slight limp that 
increased during the day when he worked.  He had taken 
aspirin and other over-the-counter medicine for pain but was 
no longer able to due to stomach problems.  In addition, 
statements by the veteran's wife and a roommate indicated 
that each had known the veteran for about four years.  Each 
stated that they had observed the veteran appear to be in 
pain and walk with a limp.  One said that the veteran's left 
knee rendered him unable to stand for a long time and limited 
his physical activity.

In February 1997, the veteran's range of left knee motion was 
from zero to 110 degrees and he had good quadriceps  
strength.  There was no effusion or joint line tenderness and 
the injury was noted to be chronic and stable.

According to the report of a June 1998 VA examination, the 
examiner reviewed the veteran's medical records.  The veteran 
reported that his left knee continued to give out 
approximately two times a week.  The veteran said that he had 
problems with stairs, and was unable to get up after 
squatting or going up stairs.  He needed to hold onto the 
wall or rail.  The veteran reported that he usually had 
swelling after a knee buckle.  He denied pain other than when 
squatting or kneeling.  He used 

ibuprofen intermittently and had worn a brace when he worked 
for about one and one-half years.  He did not wear the brace 
on the day of the examination because it was too hot.  

On physical examination, the veteran's gait was not antalgic, 
he did not lean to the left side and he did not have a short 
stance on the left side.  He had a perfectly normal gait.  
There was no grinding of the knee when he flexed or extended 
the left knee.  There was no crepitus and no figure 
deformity.  The veteran had full extension and full flexion.  
When at full flexion, he expressed some discomfort.  There 
was no effusion or mediolateral instability.  There was some 
tenderness over the medial joint line, positive McMurray's 
sign, negative shift and negative Lachman's test.  There was 
bilateral genu valgus.  Radiographic examination was 
conducted, the results of which led the examiner to conclude 
that no gross signs of arthritis were seen.  The examiner 
opined that if there were any signs of arthritis, they were 
minimal and could not be seen on radiographic examination.  

The final impression was that the veteran had a long history 
of buckling with a positive MRI for medial meniscus tear and 
a positive clinical finding for medial meniscus tear.  The 
examiner expressed the impression that the veteran's buckling 
was directly related to the torn meniscus.  Regarding the 
veteran's functional ability, the examiner opined the veteran 
was able to work very well now, but with time his potential 
would decrease and the amount of giving way would increase.  
It was summarized that the veteran did not lose any range of 
motion, and there was no weakened motion, incoordination or 
excessive laxity.  

Based on a thorough review of the evidence, the Board finds 
that a higher evaluation is not possible for dislocated 
cartilage under Diagnostic Code 5258, as the veteran's 
current 20 percent evaluation is the highest assigned for 
this criteria.  Similarly, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent under Diagnostic Codes 5256 and 5262, as 
ankylosis of the left knee or malunion of the left tibia and 
fibula have not been 

shown.  There has been no demonstration that the veteran has 
symptomatic postoperative scarring so as to warrant an 
additional separate evaluation under Diagnostic Codes 7803 - 
7805.  

The Board also finds that the preponderance of the evidence 
is against the award of increased compensation based on 
limitation of motion.  The veteran's left knee disability 
does not result in limitation of flexion to 15 degrees or 
limitation of extension to 20 degrees, the criteria for a 30 
percent evaluation under Diagnostic Codes 5260 and 5261.  

With regard to a separate evaluation for left knee 
instability under Diagnostic Code 5257, clinical examinations 
have consistently been negative for findings of instability, 
despite the veteran's complaints.  On VA examination in April 
1995 his ligaments appeared intact, and on the most recent VA 
examination in June 1998, it was observed that there was no 
mediolateral instability.  Moreover, the examiner at that 
time concluded that there was no excessive laxity, despite 
the veteran's complaints.  See VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.

The Board recognizes that the veteran complains of chronic 
left knee pain that is exacerbated by use, requires a brace 
and causes his knee to buckle.  The Board also recognizes 
that lay witnesses allege to have observed this pain and its 
effects.  Regardless, there is no evidence that higher than a 
20 percent evaluation or additional compensation for the 
veteran's knee disability is warranted under sections 4.40 
and 4.45 for functional loss, assessed on the basis of 
increased limitation of motion, pursuant to the guidelines 
set forth in Deluca.  The Board finds that the veteran's 
complaints and symptoms are adequately contemplated by the 
current 20 percent evaluation under Diagnostic Code 5258 for 
dislocated semilunar cartilage.  In this regard, the Board 
notes that the veteran's objectively demonstrated limitation 
of motion is noncompensable, and that functional impairment 
due to pain or weakness comparable to compensable limitation 
of flexion or extension, or to ankylosis, is not established.  
Regarding the veteran's functional ability, the June 1998 VA 
examination found that he was able to work very well, had a 
perfectly normal gait, and had not lost any range of motion.  
Further, at that time he had no grinding of the left knee on 
flexion or extension, and no weakened motion, incoordination 
or excessive laxity.  There is no evidence of any atrophy of 
left leg muscles.  Quadriceps strength was noted to be good 
on examination in February 1997.  As a result, the Board 
concludes that the veteran's left knee disability is 
correctly evaluated as 20 percent disabling, and a higher 
evaluation under sections 4.40, 4.45 or 4.59 for complaints 
of pain is not warranted.  See DeLuca, 8 Vet. App. at 202.

Finally, the Board acknowledges the veteran's assertions that 
his service-connected left knee disability lessens his 
performance as a mechanic, and notes that a September 1999 
rating found that there were no exceptional factors or 
circumstances associated with his disability warranting 
additional compensation under 38 C.F.R. § 3.321 (1999).  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  Id.  "The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria.  He has not 
shown that his service-connected left knee disability has 
required frequent periods of hospitalization, and there is no 
documentary evidence in the claims file substantiating his 
assertion that he has been economically harmed beyond the 
degree of disability anticipated by the current evaluation of 
20 percent.  Hence, the preponderance of the evidence is 
against finding that the veteran's service-connected left 
knee disability is exceptional in nature, or cause a marked 
interference with employment so as to render impractical the 
application of the regular schedular standards.  Id.  As 
there is no objective evidence showing that his service-
connected left knee disability has a substantial impact upon 
his occupational abilities that is not otherwise accounted 
for by application of the rating schedule, an extraschedular 
evaluation is not for application.

In light of the foregoing, the Board finds that an evaluation 
in excess of 20 percent for left knee patellectomy with 
medial meniscus tear is not warranted.  


ORDER

An evaluation in excess of 20 percent for left knee 
patellectomy with medial meniscus tear is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

 

